Citation Nr: 1105245	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  03-15 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include depression and posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran had active duty from April 1960 to October 1963, from 
February 1965 to January 1968, and from November 1969 to November 
1972.  He served in Vietnam from July 1965 to July 1966 and from 
June 1971 to March 1972.  He was awarded the Vietnam Campaign 
Medal, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  
In June 2004, the Veteran appeared at a hearing at the RO before 
the undersigned.  Subsequently, the Board remanded the issue on 
appeal for further development in August 2005 and October 2009.

Additionally, evidence has been associated with the Veteran's 
claims folder accompanied by a waiver of consideration by the 
agency of original jurisdiction (AOJ).  See the January 2011 
Informal Hearing Presentation.  

In the Board's August 2005 remand, the Board noted that due to 
the medical evidence of record, showing among others, a diagnosis 
of "PTSD with associated depression," the claims for service 
connection for a psychiatric disorder and service connection for 
PTSD were inextricably intertwined.  As such, the two claims must 
be treated together.  See Clemons v. Shinseki, 23 Vet. App. 1, 
(2009).


FINDINGS OF FACT

1.  PTSD is related to the Veteran's traumatic experiences during 
active service in Vietnam.

2.  No acquired psychiatric disorder, other than PTSD, is shown 
to have its onset in service and or to be etiologically related 
to either the Veteran's active service, to include herbicide 
exposure, or to the Veteran's service-connected diabetes 
mellitus, type II.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is warranted.  38 U.S.C.A.  
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).

2.  Service connection for any other acquired psychiatric 
disorder, including depressive disorder, is not warranted.  
38 U.S.C.A.  §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disability, including PTSD, claimed as due 
to traumatic experiences during service, herbicide exposure, 
and/or service-connected diabetes mellitus, type II.  

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision.

Stegall concerns

As was alluded to in the Introduction, the Board remanded this 
case in August 2005 and October 2009.  In essence, the Board 
instructed the AOJ to verify the Veteran's claimed stressors 
through the U.S. Army and Joint Services Records Research Center 
(JSRRC) and schedule the Veteran for a VA examination.  

The record demonstrates that a request was sent to JSRRC with a 
subsequent formal finding regarding verification of the Veteran's 
stressors in May 2010.  Additionally, the Veteran was afforded a 
VA examination in July 2010, and a report of the examination was 
associated with his claims folder.  The Veteran's claim was 
readjudicated in a September 2010 supplemental statement of the 
case (SSOC).  

Accordingly, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice by letters 
mailed in May 2001 and September 2005, and notice to include the 
effective-date element of the claim, by a letter mailed in 
January 2007.  Although the September 2005 and January 2007 VCAA 
letters including the effective-date element of the claim were 
provided after the initial adjudication of the claim, the Board 
finds that the Veteran has not been prejudiced by the timing of 
these letters.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the Appeals Management 
Center (AMC) readjudicated the Veteran's claim in a September 
2010 supplemental statement of the case (SSOC).  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).  There is no indication or reason to believe that the 
ultimate decision of the originating agency on the merits of the 
claim would have been different had complete VCAA notice been 
provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  The 
pertinent evidence of record includes statements from the Veteran 
and his wife, service treatment records, service personnel 
records, as well as VA and private treatment records.  

A review of the claims file shows that the Veteran injured his 
back in 1994, and thereafter received Social Security 
Administration (SSA) disability benefits until he turned 65.  See 
the July 2010 VA examination report.  Normally, VA has a duty to 
obtain SSA records when it has actual notice that the Veteran is 
receiving or has received SSA benefits.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  In this case, however, there is no 
suggestion that these records would be relevant to the currently 
appealed claim.  Indeed, despite significant development and 
argument as to this claim, the Veteran and his representative 
have not identified his SSA records as evidence relevant to the 
claim on appeal.  Moreover, the SSA records referenced appear to 
be related to a back injury.  Because the Veteran has not 
identified any SSA records as relevant evidence which VA should 
attempt to obtain under the VCAA's duty to assist, the Board 
finds that a third remand to obtain SSA records is not required.  
See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding 
that VA is not required to obtain SSA records in all cases but 
only where potentially relevant to the claims on appeal).  
Indeed, under these circumstances, it appears that further 
development would serve no apparent useful purpose and would 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The Veteran was afforded a VA examination in July 2010.  The 
examination report reflects that the examiner interviewed and 
examined the Veteran, reviewed his claims folder, reviewed his 
past medical history, documented his current medical conditions, 
and rendered appropriate diagnoses consistent with the remainder 
of the evidence of record.  The Board therefore concludes that 
the VA examination report is adequate for evaluation purposes.  
See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) [holding that when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has 
satisfied the notification and duty to assist provisions of the 
law and that no further action pursuant to the VCAA need be 
undertaken on the Veteran's behalf.  The Board additionally 
observes that all additional appropriate due process concerns 
have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran 
has been accorded the opportunity to present evidence and 
argument in support of his claim.  He has retained the services 
of a representative.  He was afforded a personal hearing in June 
2004.

Analysis

Pertinent legal criteria

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact or 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

PTSD

Specifically with respect to PTSD, three elements must be 
present:  (1) medical evidence diagnosing PTSD; (2) combat status 
or credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link established by 
medical evidence, between current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2010).  

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD with respect to the 
evidentiary standard for establishing the required in-service 
stressor.  See 75 Fed. Reg. 39843-52 (July 13, 2010); effective 
date corrected at 75 Fed. Reg. 41092 (July 15, 2010).

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 13, 2010 but have not been decided by the Board as of 
July 13, 2010.  Because the Veteran's claim was appealed to the 
Board before July 13, 2010 and is being decided thereafter, the 
updated version of the law is applicable in this case.

As discussed above, service connection for PTSD requires that 
three elements be met:  (1) medical evidence diagnosing PTSD; (2) 
combat status or credible supporting evidence that the claimed 
in-service stressors actually occurred; and (3) a link, 
established by medical evidence, between current symptomatology 
and the claimed in-service stressors.  See 38 C.F.R. § 3.304(f).

With respect to element (1), current diagnosis, the medical 
evidence of record shows that the Veteran was diagnosed as having 
PTSD as early as 2002.  He has been receiving on-going medical 
care for PTSD since that time.

With respect to critical element (2), verified stressors, the 
Board initially notes that the Veteran has asserted that he is a 
veteran of combat. See, e.g., a VA treatment record dated in 
November 2002.  The Veteran further contends his stressor events 
occurred during his second tour in Vietnam, from June 1971 to 
March 1972.  He states that these events included delivering 
supplies into hot areas, receiving enemy fire, seeing soldiers 
killed and wounded, and flying over destroyed enemy territory, 
including villages.  During the hearing on appeal, he testified 
that he served as a crew chief on multiple helicopter missions 
delivering supplies and troops to hot zones.  He described being 
in a helicopter that was under fire, and testified that he felt 
lucky to have a steel seat.  He also relates that while stationed 
at Chu Lai, he received incoming mortar fire once to twice a 
week.  

As discussed in detail above, if a stressor claimed by a veteran 
is related to the veteran's fear of hostile military activity, 
and a VA psychologist confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the veteran's 
symptoms are related to the claimed stressor; in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service; the veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  

It is the task of the Board under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy v. 
Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

For reasons stated immediately below, the Board finds that the 
Veteran's claimed stressors are consistent with places, types, 
and circumstances of his service in Vietnam.  We further hold 
that the veteran's hearing testimony as to his stressor events 
and duties in Vietnam is deemed helpful to the Board and credible 
insofar as it comports with the other evidence of record.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Review of the Veteran's service personnel records reveals that 
the Veteran spent the bulk of his second tour of duty in Vietnam 
attached to two different organizations.  From June 1971 to 
November 1971 he was assigned to the 335 Transportation Company, 
and from December 1971 to March 1972 he was assigned to 
Headquarters and Headquarters Troop 7/1 (sic) Air Cavalry 
Squadron.  He also served as a security guard with the 13th 
Security Platoon in November 1971.  

Following his second tour of duty in Vietnam, he was awarded the 
Aircraft Crewman Badge.  According to the contemporaneous 
regulation describing the circumstances under which this award is 
given, the recipient must be in flying status as a crew member 
and hold a principle duty assignment as a crew chief, flight 
engineer, aircraft maintenance supervisor, or other specified 
assignment.  An individual who has met these requirements will be 
authorized to wear the aircraft crewman badge permanently upon 
performance of these duties for not less than twelve months or 
after having participated in at least fifteen combat missions 
under probable exposure to enemy fire while serving in a 
principle duty assignment as above.  Army Regulations:  
Decorations, Awards, and Honors, AR 672-5-1, § 108.5, 
Aircraft Crewman Badge (May 1961).  Unfortunately, his service 
personnel records do not contain a narrative description 
explaining the basis for this award.  However, if the award were 
given for twelve months of flying status as a crew chief, it 
confirms the Veteran's testimony at least in part, as it places 
him in the situations where he would have reasonably seen the 
horrible events he asserts as his stressors.  If the award were 
given for after having participated in at least fifteen combat 
missions under probable exposure to enemy fire, then his combat 
status is proven for the record.  Either way, the Board finds 
that element (2) of 38 C.F.R. § 3.304(f) has been established for 
the record.  

With respect to element (3), medical nexus, there is medical 
evidence of record that appears to ascribe the Veteran's PTSD to 
his reported in-service stressors, in particular, those 
pertaining to claimed in-service traumatic events, receiving 
enemy fire, and witnessing dead bodies.  See, e.g., a VA 
psychological assessment report dated in June 2004.  Accordingly, 
the Board finds that element (3) has been established.

In conclusion, the Board finds that the evidence supports the 
Veteran's claim for service connection for PTSD.  In particular, 
the stressor claimed by the Veteran is related to his fear of 
hostile military or terrorist activity and several VA 
psychiatrists and psychologists have confirmed that the claimed 
stressors are adequate to support a diagnosis of PTSD and that 
the veteran's symptoms are related to the claimed stressors.  
Furthermore, because the Veteran's claimed stressors are 
consistent with the places, types, and circumstances of his 
service, his lay testimony alone serves in this case to establish 
the occurrence of the claimed in-service stressor.  The benefit 
sought on appeal is therefore granted.

Acquired psychiatric disability other than PTSD

With regard to the non-PTSD components of the Veteran's 
psychiatric disability, he essentially contends that he has an 
acquired psychiatric disability due to service, including as 
secondary to Agent Orange exposure in service and secondary to 
his service-connected diabetes mellitus, type II. 

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a service-
connected disability.  See 38 C.F.R. § 3.310(a) (2010); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed disability 
on a secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and (3) 
medical evidence of a nexus between the service-connected disease 
or injury and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

A veteran who, during active military, naval or air service, 
served in the Republic of Vietnam during the Vietnam Era is 
presumed to have been exposed during such service to certain 
herbicidal agents (e.g., Agent Orange) unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  If the veteran was 
exposed to an herbicide agent during service, chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers, diabetes mellitus, and soft- tissue sarcomas 
shall be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied. 38 C.F.R. § 3.309(e).

While the Veteran in this case had service in Vietnam and may 
therefore be presumed to have been exposed to Agent Orange, 
psychiatric disability of any kind is not one of the diseases 
that has been shown to have a positive association with exposure 
to herbicides.  Thus, because a psychiatric disability has not 
been shown to be one of the diseases listed for which presumptive 
service connection may be granted, service connection on a 
presumptive basis for herbicides is unwarranted for the Veteran's 
acquired psychiatric disability.  38 C.F.R. § 3.309(e).

Notwithstanding, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation).

Upon review, the Board finds that to the extent the Veteran has a 
diagnosis of depression, as a disease entity separate from PTSD, 
a claim for service connection is not supported by the evidence 
of record.  To the extent that the Veteran experiences depressive 
symptoms as part and parcel of PTSD, these symptoms are included 
in the grant reached above.  

As detailed above, in order to establish service connection, 
there must be (1) evidence of a current disability; (2) evidence 
of in-service incurrence of a disease or injury or evidence of a 
service-connected disability; and (3) evidence of a nexus between 
(1) and (2).  See Hickson and Wallin, both supra.

With respect to element (1), current disability, the competent 
medical evidence of record indicates diagnoses of depressive 
disorder, not otherwise specified (NOS).  See, e.g., the July 
2010 VA examination report.  Accordingly, element (1), current 
disability, is satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

Concerning in-service disease, the Veteran's service treatment 
records fail to indicate any treatment for depression, major 
depressive disorder, PTSD, or any diagnosis of any mental 
disability.  In fact, they fail to show any relevant complaints.  
Additionally, there is no evidence that a psychosis was 
manifested within the one year presumptive period after service 
found in 38 C.F.R. § 3.309(a).  Indeed, the first documented 
complaint of a psychiatric disability contained in his claims 
file, and thus available for Board review, is dated in August 
2000, when the Veteran filed his claim for VA benefits.  

Concerning in-service injury, because the Veteran served in 
Vietnam, his exposure to Agent Orange is presumed.  See 
38 U.S.C.A. § 1116(f).  Hickson element (2) is established to 
that extent.  Wallin element (2) has been met; the Veteran is 
service-connected for diabetes mellitus, type II.

The Veteran was afforded a VA medical examination for his 
psychiatric disability in July 2010.  The examiner considered the 
Veteran's report of the onset of his psychiatric disability as 
well as his irritability, depression, and occupational and social 
impairment.  Despite the Veteran's report of his psychiatric 
symptomatology, the VA examiner concluded that the Veteran's 
problem with depression "is not caused by or result of his 
military service."  He further reported that "[t]he [V]eteran 
during the examination did not suggest or indicate that his 
present problems with depression is aggravated or caused by his 
diabetes."  The examiner's rationale for his conclusions was 
based on a review of the Veteran's claims folder, interview and 
examination of the Veteran, as well as his finding that "[t]he 
[V]eteran's present problems with depression appears to be based 
on his present life circumstances as he cannot be as active as he 
would like to be due to his health and the present weather 
conditions."  

The July 2010 VA examination report appears to have been based 
upon thorough review of the record, thorough examination of the 
Veteran, and analysis of the Veteran's entire history.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion"].  Additionally, the VA examiner's opinion appears 
to be consistent with the Veteran's documented medical history, 
which is absent any report of symptomatology of a psychiatric 
disability for more than 25 years after service.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

The Board notes that the Veteran and his wife have contended that 
the Veteran's depression is related to his military service.  
While entirely competent to report his symptoms both current and 
past (including depression and irritability), neither the Veteran 
nor his wife have presented probative clinical evidence of a 
nexus between depression and his military service, to include 
herbicide exposure, or service-connected diabetes mellitus.  The 
Board finds that the Veteran and his wife as lay people are not 
competent to associate any of the Veteran's claimed symptoms to 
either his military service, to include herbicide exposure, or 
service-connected diabetes mellitus.  That is, the Veteran and 
his wife are not competent to opine on matters such as the 
etiology of the Veteran's current depression or any other 
acquired psychiatric disability.  Such opinion requires specific 
medical training and is beyond the competency of the Veteran, his 
wife, or any other lay person.  In the absence of evidence 
indicating that either the Veteran or his wife have the medical 
training to render medical opinions, the Board must find that 
their contentions with regard to a medical nexus between his 
psychiatric disability and military service or diabetes mellitus 
to be of no probative value.  See 38 C.F.R. § 3.159(a)(1) (2010) 
[competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].  Accordingly, 
the statements offered by the Veteran and his wife in support of 
the Veteran's claim are not competent evidence of a medical 
nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  The Board notes that the Veteran, in contending 
that his acquired psychiatric disability is related to his 
service-connected diabetes mellitus, also appears to be 
contending that he has had psychiatric symptomatology continually 
since service.  However, the first postservice evidence of 
complaint of, or treatment for, any psychiatric disability is 
dated in August 2000, when the Veteran filed his claim for VA 
benefits.  This was more than 25 years after the Veteran left 
active duty service in November 1972.  

While the Veteran is competent to report psychiatric 
symptomatology over the years since service, the Board notes that 
a psychiatric disability was not reported at the time of his 
service discharge.  Moreover, there is no competent medical 
evidence that the Veteran complained of or was treated for any 
acquired psychiatric disability for many years after his 
separation from service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that veteran failed to account 
for the lengthy time period after service for which there was no 
clinical documentation of the claimed condition].  The Board 
accordingly finds any assertion by the Veteran that there has 
been a continuity of symptomatology dating to service is not 
credible in light of the objective findings noted above.  
Therefore, continuity of symptomatology since service is not 
demonstrated.  Accordingly, element (3), medical nexus, is not 
met, and the Veteran's claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disability, to include as due to herbicide 
exposure and secondary to service-connected diabetes mellitus, 
type II.  Service connection for an acquired psychiatric 
disability, including depression, other than PTSD, is denied.


ORDER

Service connection for PTSD is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Service connection for an acquired psychiatric disability, other 
than PTSD, is denied.




____________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


